Title: Thomas Jefferson to David Gelston, 28 January 1818
From: Jefferson, Thomas
To: Gelston, David


                    
                        Dear Sir
                        Monticello Jan. 28. 18.
                    
                    I am much obliged by the communication in your favors of the 21st & 22d of the arrival of my wines at New York, and still more by your kindness in undertaking to send them on to Richmond at once, without waiting my directions. that being my only port on tidewaters, and one from whence we have water carriage to my own landing, is of course the one to which every thing must come to me; & messrs Gibson & Jefferson are my standing correspondents there. the 2. casks marked T.I. No 1. and 2 contain  the one 33. the other  31. velts, called together 128. gallons of wine of Roussillon, or Perpignan of France and the one marked T.R.I. contains 31½ velts of the same wine, & of course 63. gallons. the 4. boxes marked T.I. & E.C. No 1. 2. 3. 4. contain each 50. bottles of wine of Nice.
                    whenever the duties & other charges payable at N. York are ascertained your draught for the amount on Gibson & Jefferson will be paid at sight; or if not convenient to draw, be so good as to notify the amount to me by mail, & the return of the mail shall convey it to you in bills of the US. bank. I pray you to accept of my best wishes for your health & happiness and the assurance of my friendly esteem and respect.
                    Th: Jefferson
                